DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. (JP2012-216801) (hereafter “Ichihashi”), where a machine translation is used as the English equivalent, in view of Kim et al. (WO 2012/015274), where Kim et al. (US 2014/0054564) (hereafter “Kim”) is used as the English equivalent, and Mizuki et al. (US 2014/0001446) (hereafter “Mizuki”).
Regarding claims 1-10, Ichihashi teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0145]-[0151], Table 1).  Ichihashi teaches the light emitting layer comprises a phosphorescent dopant and a host material (paragraph [0146]).  Ichihashi teaches the host material can have the following structure, 
    PNG
    media_image1.png
    340
    298
    media_image1.png
    Greyscale
, which is the same as applicant’s formula H1-1 (paragraph [0063] and [0145]-[0151], Table 1) .  
Ichihashi does not teach where the light emitting layer comprises a second host material.
Kim teaches that following compounds as host materials for electroluminescent devices,
    PNG
    media_image2.png
    219
    175
    media_image2.png
    Greyscale
, is just one of the taught compounds (paragraph [0105]).  Kim teaches that the compounds can be used as second host materials in electroluminescent devices (paragraphs [0229] and [0239]).  These compounds of Kim could be considered electron transporting host materials.  Kim teaches that using a second host material can lead to an increase in lifetime of the device (paragraphs [0230] and [0240]).  
Mizuki teaches that one can control the carrier balance of the light emitting layer by combining an electron transporting host material with a hole transporting host material (paragraph [0125]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Ichihashi to comprise an electron transporting host material, such as 
    PNG
    media_image2.png
    219
    175
    media_image2.png
    Greyscale
, taught by Kim. The motivation, as taught by Mizuki would have been to control the carrier balance in the light emitting layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759